PER CURIAM.
This is the same case that was previously before this court, in which we rendered an opinion July 15, 1924. 300 F. 29. Since then the plaintiff’s declaration has been amended in the District Court as to all the counts, except those upon the accounts annexed, and the defendant has filed a motion to dismiss and a demurrer thereto. The District Court has granted the motion to dismiss as to the counts on the accounts annexed and sustained the demurrer to the remaining counts. We see no-reason for changing our views as to the questions decided in our opinion of July 15, 1924. The judgment of the District Court is affirmed, with costs to the defendant in error.